MEMORANDUM CASE.
THE COURT.
The defendants having filed their bill of costs and disbursements, the court, on motion duly made, struck from the bill sundry large items, and allowed costs in a greatly reduced sum. From the order so made, the defendants appeal.
[1] The questions of law presented on this appeal are substantially the same as those discussed in City of LosAngeles v. Vickers, 81 Cal.App. 737 [254 P. 687], where the principles which apply here are very clearly stated. In accordance with the decision in that case, it is ordered that the order from which defendants appeal be, and the same hereby is, affirmed.
 *Page 1